July 5, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus BASIC Money Market Fund, Inc. 1933 Act File No.: 33-46490 1940 Act File No.: 811-6604 CIK No.: 0000885409 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 33 to the Registration Statement, electronically filed with the Securities and Exchange Commission on June 27, 2016. Please address any comments or questions to my attention at 212-922-6838. Sincerely, /s/ Loretta Johnston Loretta Johnston Supervisory Paralegal
